EXHIBIT 10.20

 

THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS DEBENTURE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 

ARTEC GLOBAL MEDIA, INC.

 

SENIOR SECURED, CONVERTIBLE, REDEEMABLE DEBENTURE

 

Dated as of: May 31, 2015

Principal Amount: $33,333.33

Effective Date: December 24, 2015

Maturity Date: June 24, 2016

    

This SENIOR SECURED, CONVERTIBLE REDEEMABLE DEBENTURE (the "Debenture") is
issued, dated as of May 31, 2015 and effective as of December 24, 2015 (the
"Effective Date"), by ARTEC GLOBAL MEDIA, INC., a corporation incorporated under
the laws of the State of Nevada (the "Company"), to TCA GLOBAL CREDIT MASTER
FUND, LP, a limited partnership organized and existing under the laws of the
Cayman Islands (together with its permitted successors and assigns, the
"Holder") pursuant to exemptions from registration under the Securities Act of
1933, as amended. This Debenture is one of the "Fee Debentures" referenced in
and issued in connection with that certain Securities Purchase Agreement, dated
as of the date hereof, by and between the Company and the Holder (the "Purchase
Agreement"). This Debenture is being issued in consideration of advisory
services fully rendered by the Holder as of the date hereof. All capitalized
terms used in this Debenture and not otherwise defined herein shall have the
meanings assigned to them in the Purchase Agreement.

 

ARTICLE I

 

Section 1.01 Principal. For value received, the Company hereby promises to pay
to the order of the Holder, by no later than June 24, 2016 (the "Maturity
Date"), in immediately available and lawful money of the United States of
America, Thirty Thousand Three Hundred Thirty-Three and 33/100 United States
Dollars ($33,333.33).

 

Section 1.02 Optional Redemption Prior to Maturity. The Company, at its option,
shall have the right to redeem this Debenture in full and for cash, at any time
prior to the Maturity Date, with three (3) business days advance written notice
(the "Redemption Notice") to the Holder. The amount required to redeem this
Debenture in full pursuant to this Section 1.02 shall be equal to: (i) the
aggregate principal amount then outstanding under this Debenture; plus (ii) all
other costs, fees and charges due and payable hereunder or under any other
"Transaction Documents" (as hereinafter defined) (collectively, the "Redemption
Amount"). The Company shall deliver the Redemption Amount to the Holder on the
third (3rd) business day after the date of the Redemption Notice.

 

Section 1.03 Mandatory Redemption at Maturity. On the Maturity Date, the Company
shall redeem this Debenture for the Redemption Amount, which Redemption Amount
shall be due and payable to the Holder by no later than 2:00 P.M., EST, on the
Maturity Date.

 

 1

 

 

Section 1.04 Payments.

 

(1) Payments. The Company shall be obligated to pay any outstanding amount owed
under and pursuant to this Debenture in one payment on the Maturity Date. In the
event such day is not a Business Day, then said payment shall be due on the
first Business Day thereafter occurring.

 

(2) Interest Calculations. In the Event of Default, interest shall be calculated
on the basis of a 360-day year, and shall accrue daily on the outstanding
principal amount outstanding from time to time for the actual number of days
elapsed, commencing upon the occurrence and continuation of an Event of Default
until payment in full of the outstanding principal, together with all accrued
and unpaid interest and other amounts which may become due hereunder.

 

(3) Payment Application. All payments received and actually collected by Holder
hereunder shall be applied first to any costs and expenses due or incurred
hereunder or under any other Transaction Documents, and last to reduce the
outstanding principal balance of this Debenture.

 

(4) Late Fee. If all or any portion of the payments of principal or other
charges due hereunder are not received by the Holder within five (5) business
days of the date such payment is due, then the Company shall pay to the Holder a
late charge (in addition to any other remedies that Holder may have) equal to
five percent (5%) of each such unpaid payment or sum. Any payments returned to
Holder for any reason must be covered by wire transfer of immediately available
funds to an account designated by Holder, plus a $100.00 administrative fee
charge. Holder shall have no responsibility or liability for payments
purportedly made hereunder but not actually received by Holder; and the Company
shall not be discharged from the obligation to make such payments due to loss of
same in the mails or due to any other excuse or justification ultimately
involving facts where such payments were not actually received by Holder.

 

Section 1.05. Manner of Payments. All sums payable to the order of Holder
hereunder shall be payable by ACH transfer of lawful dollars of the United
States of America to the ACH instructions set forth below, or at such place as
Holder, from time to time, may designate in writing. ACH Instructions for all
sums due and payable hereunder are as follows:

 



Bank Name:

Bank of America

Bank Address:

100 W. 33rd Street, New York, NY 10001

Beneficiary Account Name:

TCA Fund Mgmt Group

Beneficiary Account Number:

898052439174

ACH Transfer/Routing Number:

063100277

SWIFT:

BOFAUS3N

 

 2

 

 

ARTICLE II

 

Section 2.01 Secured Nature of Debenture. This Debenture is being issued in
connection with the Purchase Agreement. The indebtedness evidenced by this
Debenture is also secured by all of the assets and property of the Company and
various other instruments and documents referred to in the Purchase Agreement as
the "Transaction Documents". All of the agreements, conditions, covenants,
provisions, representations, warranties and stipulations contained in any of the
Transaction Documents which are to be kept and performed by the Company are
hereby made a part of this Debenture to the same extent and with the same force
and effect as if they were fully set forth herein, and the Company covenants and
agrees to keep and perform them, or cause them to be kept or performed, strictly
in accordance with their terms.

 

ARTICLE III

 

Section 3.01 Events of Default. The occurrence of any of the following events
shall constitute an "Event of Default" hereunder: (i) the Company shall fail to
pay any principal or other charges due under this Debenture or any other
Transaction Documents on the date when any such payment shall be due and
payable; (ii) the Company makes an assignment for the benefit of creditors;
(iii) any order or decree is rendered by a court which appoints or requires the
appointment of a receiver, liquidator or trustee for the Company, and the order
or decree is not vacated within thirty (30) days from the date of entry thereof;
(iv) any order or decree is rendered by a court adjudicating the Company
insolvent, and the order or decree is not vacated within thirty (30) days from
the date of entry thereof; (v) the Company files a petition in bankruptcy under
the provisions of any bankruptcy law or any insolvency act; (vi) the Company
admits, in writing, its inability to pay its debts as they become due; (vii) a
proceeding or petition in bankruptcy is filed against the Company and such
proceeding or petition is not dismissed within thirty (30) days from the date it
is filed; (viii) the Company files a petition or answer seeking reorganization
or arrangement under the bankruptcy laws or any law or statute of the United
States or any other foreign country or state; (ix) any written warranty,
representation, certificate or statement of the Company and/or Guarantors in
this Debenture, the Purchase Agreement or any other Transaction Document or any
other agreement with Holder shall be false or misleading in any material respect
when made or deemed made; and (x) the Company shall fail to perform, comply with
or abide by any of the stipulations, agreements, conditions and/or covenants
contained in this Debenture, the Purchase Agreement or any of the other
Transaction Documents on the part of the Company to be performed complied with
or abided by, and such failure continues or remains uncured for ten (10) days
following written notice from the Holder to the Company.

 

Section 3.02 Remedies. Upon the occurrence of an Event of Default that is not
timely cured within an applicable cure period hereunder, the interest on this
Debenture shall immediately accrue at an interest rate equal to twenty-two
percent (22%) per annum or the maximum interest rate allowable by law, and, in
addition to all other rights or remedies the Holder may have, at law or in
equity, the Holder may, in its sole discretion, accelerate full repayment of all
principal amounts outstanding hereunder, together with all attorneys' fees,
paralegals' fees and costs and expenses incurred by the Holder in collecting or
enforcing payment hereof (whether such fees, costs or expenses are incurred in
negotiations, all trial and appellate levels, administrative proceedings,
bankruptcy proceedings or otherwise), and together with all other sums due by
the Company hereunder and under the Transaction Documents, all without any
relief whatsoever from any valuation or appraisement laws, and payment thereof
may be enforced and recovered in whole or in part at any time by one or more of
the remedies provided to the Holder at law, in equity, or under this Debenture
or any of the other Transaction Documents. In connection with the Holder's
rights hereunder upon an Event of Default, the Holder need not provide, and the
Company hereby waives, any presentment, demand, protest or other notice of any
kind, and the Holder may immediately enforce any and all of its rights and
remedies hereunder and all other remedies available to it in equity or under
applicable law.

 

 3

 

 

ARTICLE IV

 

Section 4.01 Usury Savings Clause. Notwithstanding any provision in this
Debenture or the other Transaction Documents to the contrary, the total
liability for payments of interest and payments in the nature of interest,
including, without limitation, all charges, fees, exactions, or other sums which
may at any time be deemed to be interest, shall not exceed the limit imposed by
the usury laws of the jurisdiction governing this Debenture or any other
applicable law. In the event the total liability of payments of interest and
payments in the nature of interest, including, without limitation, all charges,
fees, exactions or other sums which may at any time be deemed to be interest,
shall, for any reason whatsoever, result in an effective rate of interest, which
for any month or other interest payment period exceeds the limit imposed by the
usury laws of the jurisdiction governing this Debenture, all sums in excess of
those lawfully collectible as interest for the period in question shall, without
further agreement or notice by, between, or to any party hereto, be applied to
the reduction of the outstanding principal balance due hereunder immediately
upon receipt of such sums by the Holder hereof, with the same force and effect
as though the Company had specifically designated such excess sums to be so
applied to the reduction of the principal balance then outstanding, and the
Holder hereof had agreed to accept such sums as a penalty-free payment of
principal; provided, however, that the Holder may, at any time and from time to
time, elect, by notice in writing to the Company, to waive, reduce, or limit the
collection of any sums in excess of those lawfully collectible as interest,
rather than accept such sums as a prepayment of the principal balance then
outstanding. It is the intention of the parties that the Company does not intend
or expect to pay, nor does the Holder intend or expect to charge or collect any
interest under this Debenture greater than the highest non-usurious rate of
interest which may be charged under applicable law.

 

ARTICLE V

 

Section 5.01 No Exemption. The Company hereby waives and releases all benefit
that might accrue to the Company by virtue of any present or future laws
exempting any property that may serve as security for this Debenture, or any
other property, real or personal, or any part of the proceeds arising from any
sale of any such property, from attachment, levy, or sale under execution,
exemption from civil process, or extension of time for payment; and the Company
agrees that any property that may be levied upon pursuant to a judgment obtained
by virtue hereof, on any writ of execution issued thereon, may be sold upon any
such writ in whole or in part in any order or manner desired by Holder.

 

Section 5.02 Exercise of Remedies. The remedies of the Holder as provided herein
and in any of the other Transaction Documents shall be cumulative and concurrent
and may be pursued singly, successively or together, at the sole discretion of
the Holder, and may be exercised as often as occasion therefor shall occur; and
the failure to exercise any such right or remedy shall in no event be construed
as a waiver or release thereof.

 

Section 5.03 Waivers. The Company and all others who are, or may become liable
for the payment hereof: (i) severally waive presentment for payment, demand,
notice of nonpayment or dishonor, protest and notice of protest of this
Debenture or any other Transaction Documents, and all other notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Debenture and the other Transaction Documents, except as
specifically provided in this Debenture or any other Transaction Document; (ii)
expressly consent to all extensions of time, renewals or postponements of time
of payment of this Debenture and any other Transaction Documents from time to
time prior to or after the maturity of this Debenture without notice, consent or
further consideration to any of the foregoing; (iii) expressly agree that the
Holder shall not be required first to institute any suit, or to exhaust its
remedies against the Company or any other person or party to become liable
hereunder or against any collateral that may secure this Debenture in order to
enforce the payment of this Debenture; and (iv) expressly agree that,
notwithstanding the occurrence of any of the foregoing (except the express
written release by the Holder of any such person), the undersigned shall be and
remain, directly and primarily liable for all sums due under this Debenture.

 

Section 5.04 No Waiver. Holder shall not be deemed, by any act of omission or
commission, to have waived any of its rights or remedies hereunder unless such
waiver is in writing and signed by Holder, and then only to the extent
specifically set forth in the writing. A waiver on one event shall not be
construed as continuing or as a bar to or waiver of any right or remedy to a
subsequent event.

 

 4

 

 

ARTICLE VI

 

Section 6.01 Notice. Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Debenture must be in
writing and in each case properly addressed to the party to receive the same in
accordance with the information below, and will be deemed to have been
delivered: (i) if mailed by certified mail, return receipt requested, postage
prepaid and properly addressed to the address below, then three (3) business
days after deposit of same in a regularly maintained U.S. Mail receptacle; or
(ii) if mailed by Federal Express, UPS or other nationally recognized overnight
courier service, next business morning delivery, then one (1) business day after
deposit of same in a regularly maintained receptacle of such overnight courier;
or (iii) if hand delivered, then upon hand delivery thereof to the address
indicated on or prior to 5:00 p.m ., EST, on a business day. Any notice hand
delivered after 5:00 p.m., EST, shall be deemed delivered on the following
business day. Notwithstanding the foregoing, notice, consents, waivers or other
communications referred to in this Debenture may be sent by facsimile, e-mail,
or other method of delivery, but shall be deemed to have been delivered only
when the sending party has confirmed (by reply e-mail or some other form of
written confirmation from the receiving party) that the notice has been received
by the other party. The addresses and facsimile numbers for such communications
shall be as set forth below, unless such address or information is changed by a
notice conforming to the requirements hereof.

 

If to the Company:

Artec Global Media, Inc.

249 South Highway 101, #324

Solana Beach, CA 92075

Attn: Mr. Caleb W. Wickman

E-Mail:wolf@artecglobalmedia.com

With a copy to:

Westerman Ball Ederer Miller Zucker & Sharfstein LLP

(which shall not constitute notice)

1201 RXR Plaza

Uniondale, NY 11556

Attn: Alan C. Ederer, Esq.

Email:aederer@westermanllp.com

If to the Holder:

TCA Global Credit Master Fund, LP

3960 Howard Hughes Parkway, Suite 500

Las Vegas, NV 89196

Attn: Mr. Robert Press

E-Mail: bpress@tcaglobalfund.com

With a copy to:

Lucosky Brookman LLP

(which shall not constitute notice)

101 Wood Avenue South, 5th Floor

Woodbridge, NJ 08830

Attn: Seth A. Brookman, Esq.

E-Mail: sbrookman@lucbro.com

 

 5

 

 

Section 6.02 Governing Law and Venue. The Company and Holder each irrevocably
agrees that any dispute arising under, relating to, or in connection with,
directly or indirectly, this Debenture or related to any matter which is the
subject of or incidental to this Debenture (whether or not such claim is based
upon breach of contract or tort) shall be subject to the exclusive jurisdiction
and venue of the state and/or federal courts located in Broward County, Florida.
This provision is intended to be a "mandatory" forum selection clause and
governed by and interpreted consistent with Florida law. The Company and Holder
each hereby consents to the exclusive jurisdiction and venue of any state or
federal court having its situs in said county, and each waives any objection
based on forum non conveniens. The Company hereby waives personal service of any
and all process and consent that all such service of process may be made by
certified mail, return receipt requested, directed to the Company, as set forth
herein in the manner provided by applicable statute, law, rule of court or
otherwise. Except for the foregoing mandatory forum selection clause, all terms
and provisions hereof and the rights and obligations of the Company and Holder
hereunder shall be governed, construed and interpreted in accordance with the
laws of the State of Nevada, without reference to conflict of laws principles.

 

Section 6.03 Severability. In the event any one or more of the provisions of
this Debenture shall for any reason be held to be invalid, illegal, or
unenforceable, in whole or in part, in any respect, or in the event that any one
or more of the provisions of this Debenture operates or would prospectively
operate to invalidate this Debenture, then and in any of those events, only such
provision or provisions shall be deemed null and void and shall not affect any
other provision of this Debenture. The remaining provisions of this Debenture
shall remain operative and in full force and effect and shall in no way be
affected, prejudiced, or disturbed thereby.

 

Section 6.04 Entire Agreement and Amendments. This Debenture, together with the
other Transaction Documents represents the entire agreement between the parties
hereto with respect to the subject matter hereof and thereof, and there are no
representations, warranties or commitments, except as set forth herein and
therein. This Debenture may be amended only by an instrument in writing executed
by the parties hereto.

 

Section 6.05 Binding Effect. This Debenture shall be binding upon the Company
and the successors and assigns of the Company and shall inure to the benefit of
the Holder and the successors and assigns of the Holder.

 

Section 6.06 Assignment. The Holder may from time to time sell or assign, in
whole or in part, or grant participations in, this Debenture and/or the
obligations evidenced hereby without the consent of the Company. The holder of
any such sale, assignment or participation, if the applicable agreement between
Holder and such holder o provides, shall be: (i) entitled to all of the rights
obligations and benefits of Holder (to the extent of such holder's interest or
participation); and (ii) deemed to hold and may exercise the rights of setoff or
banker's lien with respect to any and all obligations of such holder to the
Company (to the extent of such holder s interest or participation), in each case
as fully as though the Company was directly indebted to such holder. Holder may
in its discretion give notice to the Company of such sale, assignment or
participation; however, the failure to give such notice shall not affect any of
Holder's or such holder's rights hereunder.

 

 6

 

 

Section 6.07 Lost or Mutilated Debenture. If this Debenture shall be mutilated,
lost, stolen or destroyed the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Debenture or in lieu of or
in substitution for a lost, stolen or destroyed Debenture a new Debenture for
the principal amount of this Debenture so mutilated, lost stolen or destroyed,
but only upon receipt of evidence of such loss, theft or destruction of such
Debenture, and of the ownership hereof, reasonably satisfactory to the Company.

 

Section 6.08 WAIVER OF JURY TRIAL. THE COMPANY HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY WITH RESPECT
TO ANY LITIGATION BASED ON THIS DEBENTURE, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH, THIS DEBENTURE OR ANY OTHER TRANSACTION DOCUMENTS, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF OR BETWEEN ANY PARTY HERETO, AND THE COMPANY AGREES AND CONSENTS TO
THE GRANTING TO HOLDER OF RELIEF FROM ANY STAY ORDER WHICH MIGHT BE ENTERED BY
ANY COURT AGAINST HOLDER AND TO ASSIST HOLDER IN OBTAINING SUCH RELIEF. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR HOLDER ACCEPTING THIS DEBENTURE FROM THE
COMPANY. THE COMPANY'S REASONABLE RELIANCE UPON SUCH INDUCEMENT I HEREBY
ACKNOWLEDGED.

 

Section 6.09 NON-US STATUS. THE HOLDER IS A NON-US PERSON AS THAT TERM IS
DEFINED IN THE UNITED STATES INTERNAL REVENUE CODE. IT IS HEREBY AGREED AND
UNDERSTOOD THAT THE OBLIGATIONS HEREUNDER MAY BE SOLD ONLY TO NON-U.S. PERSONS.
ANY U.S. PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER
THE UNITED STATES INCOME TAX LAW. BY ACCEPTING THIS OBLIGATION, THE HOLDER
REPRESENTS AND WARRANT THAT IT IS NOT A UNITED STATES PERSON (OTHER THAN AN
EXEMPT RECIPIENT DESCRIBED IN SEC. 6049(8)(4) OF THE INTERNAL REVENUE CODE AND
REGULATIONS THEREUNDER) AND THAT IT IS NOT ACTING FOR OR ON BEHALF OF A UNITED
STATE PERSON (OTHER THAN AN EXEMPT RECIPIENT DESCRIBED IN SEC. 6049(B)(4) OF THE
INTERNAL REVENUE CODE AND THE REGULATIONS THEREUNDER).

 

ARTICLE VII

 

Section 7.01 Conversion of Debenture. At any time and from time to time while
this Debenture is outstanding on or after the Closing Date, upon the occurrence
of an Event of Default at the sole option of the Holder, this Debenture may be,
convertible into shares of the Company's common stock, $0.001 par value per
share (the "Common Stock") in accordance with the terms and conditions set forth
in this Article VII.

 

 7

 

 

(1) Voluntary Conversion. At any time while this Debenture is outstanding on or
after the Closing Date, at the sole option of the Holder upon the occurrence of
an Event of Default, the Holder may convert all or any portion of the
outstanding principal and any other sums due and payable hereunder or under any
of the other Transaction Documents (such total amount, the "Conversion Amount")
into shares of Common Stock of the Company (the "Conversion Shares") in an
amount of shares equal to: (i) the Conversion Amount (the numerator); divided by
(ii) ninety percent (90%) of the lowest of the average daily volume weighted
average price of the Company's Common Stock during the five (5) trading days
immediately prior to the Conversion Date (as defined below), as indicated in the
conversion notice (in the form attached hereto as Exhibit "A" the "Conversion
Notice") (the denominator) (the "Conversion Price"). The Holder shall submit a
Conversion Notice indicating the amount of the Debenture being converted and the
number of Conversion Shares issuable upon such conversion, and where the
Conversion Shares should be delivered.

 

(2) The Holder's Conversion Limitations. The Company shall not affect any
conversion of this Debenture, and the Holder shall not have the right to convert
any portion of this Debenture, to the extent that after giving effect to the
conversion set forth on the Conversion Notice submitted by the Holder, the
Holder (together with the Holder's affiliates (as defined herein) and any
Persons acting as a group together with the Holder or any of the Holder's
affiliates) would beneficially own in excess of the Beneficial Ownership
Limitation (as defined herein). To ensure compliance with this restriction,
prior to delivery of any Conversion Notice, the Holder shall have the right to
request that the Company provide to the Holder a written statement of the
percentage ownership of the Company's Common Stock that would by beneficially
owned by the Holder and its affiliates in the Company if the Holder converted
such portion of this Debenture then intended to be converted by Holder. The
Company shall, within two (2) business days of such request, provide Holder with
the requested information in a written statement, and the Holder shall be
entitled to rely on such written statement from the Company in issuing its
Conversion Notice and ensuring that its ownership of the Company's Common Stock
is not in excess of the Beneficial Ownership Limitation. The restriction
described in this Section may be waived by Holder, in whole or in part, upon
notice from the Holder to the Company. For purposes of this Debenture, the
"Beneficial Ownership Limitation" shall be 4.99% of the number of shares of
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon conversion of this Debenture. The
limitations contained in this Section shall apply to any successor holder of
this Debenture. For purposes of this Debenture, "Person" means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization or a government or any department or
agency thereof.

 

(3) Mechanics of Conversion. The conversion of this Debenture shall be conducted
in the following manner:

 

(a) Holder's Delivery Requirements. To convert this Debenture into shares of
Common Stock on any date set forth in the Conversion Notice by the Holder (the
"Conversion Date"), the Holder shall transmit by facsimile or electronic mail
(or otherwise deliver) a copy of the fully executed Conversion Notice to the
Company (or, under certain circumstances as set forth below, by delivery of the
Conversion Notice to the Company's transfer agent).

 

 8

 

 

(b) Company's Response. Upon receipt by the Company of a copy of a Conversion
Notice, the Company shall as soon as practicable, but in no event later than two
(2) Business Days after receipt of such Conversion Notice, send, via facsimile
or electronic mail (or otherwise deliver) a confirmation of receipt of such
Conversion Notice (the "Conversion Confirmation") to the Holder indicating that
the Company will process such Conversion Notice in accordance with the terms
herein. In the event the Company fails to issue its Conversion Confirmation
within said two (2) Business Day time period, the Holder shall have the absolute
and irrevocable right and authority to deliver the fully executed Conversion
Notice to the Company's transfer agent, and pursuant to the terms of the
Purchase Agreement, the Company's transfer agent shall issue the applicable
Conversion Shares to Holder as hereby provided. Within five (5) Business Days
after the date of the Conversion Confirmation (or the date of the Conversion
Notice, if the Company fails to issue the Conversion Confirmation), provided
that the Company's transfer agent is participating in the Depository Trust
Company ("DTC") Fast Automated Securities Transfer ("FAST") program, the Company
shall cause the transfer agent to (or, if for any reason the Company fails to
instruct or cause its transfer agent to so act, then pursuant to the Purchase
Agreement, the Holder may request and require the Company's transfer agent to)
electronically transmit the applicable Conversion Shares to which the Holder
shall be entitled by crediting the account of the Holder's prime broker with DTC
through its Deposit Withdrawal Agent Commission ("DWAC") system, and provide
proof satisfactory to the Holder of such delivery. In the event that the
Company's transfer agent is not participating in the DTC FAST program and is not
otherwise DWAC eligible (or in the event the Holder otherwise requests), within
five (5) Business Days after the date of the Conversion Confirmation (or the
date of the Conversion Notice, if the Company fails to issue the Conversion
Confirmation), the Company shall instruct and cause its transfer agent to (or,
if for any reason the Company fails to instruct or cause its transfer agent to
so act, then pursuant to the Purchase Agreement, the Holder may request and
require the Company's transfer agent to) issue and surrender to a nationally
recognized overnight courier for delivery to the address specified in the
Conversion Notice, a certificate, registered in the name of the Holder or its
nominee, for the number of Conversion Shares to which the Holder shall be
entitled. To effect conversions hereunder, the Holder shall not be required to
physically surrender this Debenture to the Company unless the entire principal
amount of this Debenture, plus all other sums due hereunder, has been so
converted. Conversions hereunder shall have the effect of lowering the
outstanding principal amount of this Debenture in an amount equal to the
applicable Conversion Amount. The Holder and the Company shall maintain records
showing the principal amount(s) converted and the date of such conversion(s).
The Holder, and any assignee by acceptance of this Debenture, acknowledge and
agree that, by reason of the provisions of this paragraph, following conversion
of a portion of this Debenture, the unpaid and unconverted principal amount of
this Debenture may be less than the amount stated on the face hereof.

 

(c) Record Holder. The Person(s) entitled to receive the shares of Common Stock
issuable upon a conversion of this Debenture shall be treated for all purposes
as the record holder(s) of such shares of Common Stock as of the Conversion
Date.

 

(d) Failure to Deliver Certificates. If in the case of any Conversion Notice,
the certificate or certificates are not delivered to or as directed by the
Holder by the date required hereby, the Holder shall be entitled to elect by
written notice to the Company at any time on or before its receipt of such
certificate or certificates, to rescind such Conversion Notice, in which event
the Company shall promptly return to the Holder any original Debenture delivered
to the Company and the Holder shall promptly return to the Company the Common
Stock certificates representing the principal amount of this Debenture
unsuccessfully tendered for conversion to the Company.

 

 9

 

 

(e) Obligation Absolute; Partial Liquidated Damages. The Company's obligations
to issue and deliver the Conversion Shares upon conversion of this Debenture in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
person or entity or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other person or entity of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other person or
entity, and irrespective of any other circumstance which might otherwise limit
such obligation of the Company to the Holder in connection with the issuance of
such Conversion Shares; provided, however, that such delivery shall not operate
as a waiver by the Company of any such action the Company may have against the
Holder . In the event the Holder of this Debenture shall elect to convert any or
all of the outstanding principal amount hereof in accordance with the terms of
this Debenture, the Company may not refuse conversion based on any claim that
the Holder or anyone associated or affiliated with the Holder has been engaged
in any violation of law, agreement or for any other reason, unless an injunction
from a court, on notice to Holder, restraining and or enjoining conversion of
all or part of this Debenture shall have been sought and obtained, and the
Company posts a surety bond for the benefit of the Holder in the amount of 150%
of the outstanding principal amount of this Debenture being converted, which is
subject to the injunction, which bond shall remain in effect until the
completion of arbitration/litigation of the underlying dispute and the proceeds
of which shall be payable to such Holder to the extent it obtains judgment. In
the absence of such injunction, the Company shall issue Conversion Shares upon a
properly noticed conversion. If the Company fails for any reason to deliver to
the Holder such certificate or certificates representing Conversion Shares
pursuant to timing and delivery requirements of this Debenture, the Company
shall pay to such Holder, in cash, as liquidated damages and not as a penalty,
for each $1,000 of principal amount being converted, $1.00 per day for each day
after the date by which such certificates should have been delivered until such
certificates are delivered. Nothing herein shall limit a Holder's right to
pursue actual damages or declare an Event of Default pursuant to this Debenture
or any agreement securing the indebtedness under this Debenture for the
Company's failure to deliver Conversion Shares within the period specified
herein and such Holder shall have the right to pursue all remedies available to
it hereunder, at law or in equity, including, without limitation, a decree of
specific performance and/or injunctive relief. The exercise of any such rights
shall not prohibit the Holder from seeking to enforce damages pursuant to any
other Section hereof or under applicable law. Nothing herein shall prevent the
Holder from having the Conversion Shares issued directly by the Company's
transfer agent in accordance with the Purchase Agreement, in the event for any
reason the Company fails to issue or deliver, or cause its transfer agent to
issue and deliver, the Conversion Shares to the Holder upon exercise of Holder's
conversion rights hereunder.

 

(f) Transfer Taxes. The issuance of certificates for shares of the Common Stock
on conversion of this Debenture shall be made without charge to the Holder
hereof for any documentary stamp or similar taxes, or any other issuance or
transfer fees of any nature or kind that may be payable in respect of the issue
or delivery of such certificates, any such taxes or fees, if payable, to be paid
by the Company.

 

(4) Reservation of Common Stock. The Company shall take all action necessary to
at all times have authorized, and reserved for the purpose of issuance, five (5)
times such number of shares of Common Stock as shall be necessary to effect the
full conversion of the Debenture in accordance with its terms (the "Share
Reserve"). If upon receipt of a conversion notice from the Holder, the Share
Reserve is insufficient to effect the full conversion of the Debenture then
outstanding, the Company shall increase the Share Reserve accordingly. If the
Company does not have sufficient authorized and unissued shares of Common Stock
available to increase the Share Reserve, the Company shall cause its authorized
and unissued shares to be increased within forty-five (45) days to an amount of
shares equal to three (3) times the Conversion Shares. The Company's management
shall recommend to the shareholders to vote in favor of increasing the number of
shares of Common Stock authorized.

 

 10

 

 

(5) Make-Whole Rights. Upon liquidation by the Holder of Conversion Shares
issued pursuant to a Conversion Notice, provided that the Holder realizes a net
amount from such liquidation equal to less than the Conversion Amount specified
in the relevant Conversion Notice (such net realized amount, the "Realized
Amount"), the Company shall issue to the Holder additional shares of the
Company's Common Stock equal to: (i) the Conversion Amount specified in the
relevant Conversion Notice; minus (ii) the Realized Amount, as evidenced by a
reconciliation statement from the Holder (a "Sale Reconciliation") showing the
Realized Amount from the sale of the Conversion Shares; divided by (iii) the
average volume weighted average price of the Company's Common Stock during the
five (5) Business Days immediately prior to the date upon which the Holder
delivers notice (the "Make-Whole Notice") to the Company that such additional
shares are requested by the Holder (the "Make-Whole Stock Price") (such number
of additional shares to be issued, the "Make-Whole Shares"). Upon receiving the
Make-Whole Notice and Sale Reconciliation evidencing the number of Make-Whole
Shares requested, the Company shall instruct its transfer agent to issue
certificates representing the Make-Whole Shares, which Make-Whole Shares shall
be issued and delivered in the same manner and within the same time frames as
set forth herein. The Make-Whole Shares, when issued, shall be deemed to be
validly issued, fully paid, and non-assessable shares of the Company's Common
Stock. Following the sale of the Make-Whole Shares by the Holder: (i) in the
event that the Holder receives net proceeds from such sale which, when added to
the Realized Amount from the prior relevant Conversion Notice, is less than the
Conversion Amount specified in the relevant Conversion Notice, the Holder shall
deliver an additional Make-Whole Notice to the Company following the procedures
provided previously in this paragraph, and such procedures and the delivery of
Make-Whole Notices and issuance of Make-Whole Shares shall continue until the
Conversion Amount has been fully satisfied; and (ii) in the event that the
Holder received net proceeds from the sale of Make-Whole Shares in excess of the
Conversion Amount specified in the relevant Conversion Notice, such excess
amount shall be applied to satisfy any and all amounts owed hereunder in excess
of the Conversion Amount specified in the relevant Conversion Notice.

 

(6) Adjustments to Conversion Price.

 

(a) Stock Dividends and Stock Splits. If the Company, at any time while this
Debenture is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on outstanding
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, (iii) combines (including by way of a reverse stock
split) outstanding shares of Common Stock into a smaller number of shares, or
(iv) issues, in the event of a reclassification of shares of Common Stock, any
shares of capital stock of the Company, then the Conversion Price shall be
multiplied by a fraction, the numerator of which shall be the number of shares
of Common Stock (excluding any treasury shares of the Company) outstanding
immediately before such event, and the denominator of which shall be the number
of shares of Common Stock outstanding immediately after such event. Any
adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination, or re-classification.

 

 11

 

 

(b) Fundamental Transaction. If, at any time while this Debenture is
outstanding: (i) the Company effects any merger or consolidation of the Company
with or into another Person, (ii) the Company effects any sale of all or
substantially all of its assets in one transaction or a series of related
transactions, (iii) any tender offer or exchange offer (whether by the Company
or another Person) is completed pursuant to which holders of Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property, or (iv) the Company effects any reclassification of the Common Stock
or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(in any such case, a "Fundamental Transaction"),then upon any subsequent
conversion of this Debenture, the Holder shall have the right to receive, for
each Conversion Share that would have been issuable upon such conversion
immediately prior to the occurrence of such Fundamental Transaction, the same
kind and amount of securities, cash or property as it would have been entitled
to receive upon the occurrence of such Fundamental Transaction if it had been,
immediately prior to such Fundamental Transaction, the holder of one (1) share
of Common Stock (the "Alternate Consideration").For purposes of any such
conversion, the determination of the Conversion Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one (1) share of Common Stock in
such Fundamental Transaction, and the Company shall apportion the Conversion
Price among the Alternate Consideration in a reasonable manner reflecting the
relative value of any different components of the Alternate Consideration. If
holders of Common Stock are given any choice as to the securities, cash or
property to be received in a Fundamental Transaction, then the Holder shall be
given the same choice as to the Alternate Consideration it receives upon any
conversion of this Debenture following such Fundamental Transaction. To the
extent necessary to effectuate the foregoing provisions, any successor to the
Company or surviving entity in such Fundamental Transaction shall issue to the
Holder a new note consistent with the foregoing provisions and evidencing the
Holder's right to convert such note into Alternate Consideration. The terms of
any agreement pursuant to which a Fundamental Transaction is effected shall
include terms requiring any such successor or surviving entity to comply with
the provisions of this Section and insuring that this Debenture (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction.

 

(c) Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to any provision of this Debenture, the Company shall promptly deliver
to Holder a notice setting forth the Conversion Price after such adjustment and
setting forth a brief statement of the facts requiring such adjustment.

 

(d) Notice to Allow Conversion by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
Debenture, and shall cause to be delivered to the Holder at its last address as
it shall appear upon the Company's records, at least twenty (20) calendar days
prior to the applicable record or effective date hereinafter specified, a notice
stating: (x) the date on which a record is to be taken for the purpose of such
dividend, distribution, redemption, rights or warrants, or if a record is not to
be taken, the date as of which the holders of the Common Stock of record to be
entitled to such dividend, distributions, redemption, rights or warrants are to
be determined, or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange is expected to become
effective or close, and the date as of which it is expected that holders of the
Common Stock of record shall be entitled to exchange their shares of the Common
Stock for securities, cash or other property deliverable upon such
reclassification, consolidation, merger, sale, transfer or share exchange,
provided that the failure to deliver such notice or any defect therein or in the
delivery thereof shall not affect the validity of the corporate action required
to be specified in such notice. The Holder is entitled to convert this Debenture
during the 10-day period commencing on the date of such notice through the
effective date of the event triggering such notice.

 

[signature page follows]

 



 12

 



 



IN WITNESS WHEREOF with the intent to be legally bound hereby, the Company has
executed this Senior Secured, Convertible, Redeemable Debenture as of the date
first written above.

 





 

ARTEC GLOBAL MEDIA, INC.

 

     By:

 

 

Name:

Caleb W. Wickman

 

 

Title:

President

 



   

STATE OF ________________

)

) SS.

COUNTY OF ______________

)



   

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Caleb W. Wickman, President of Artec Global
Media, Inc., a Nevada corporation, who is personally known to me to be the same
person whose name is subscribed to the foregoing, appeared before me this day in
person and acknowledged that he/she signed and delivered the said instrument as
his/her own free and voluntary act and as the free and voluntary act of said
corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 



   

Notary Public

 

 

 

 

My Commission Expires:

 

 

 

 

 

 

 

 



 

 13

 

 

EXHIBIT A



 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the Senior Secured,
Convertible, Redeemable Debenture (the "Debenture") issued by Artec Global
Media, Inc., a corporation incorporated under the laws of the State of Nevada
(the "Company"), into shares of common stock, par value $0.001 per share (the
"Common Shares"), of the Company in accordance with the conditions of the
Debenture, as of the date written below.

 

Based solely on information provided by the Company to Holder, the undersigned
represents and warrants to the Company that its ownership of the Common Shares
does not exceed the Beneficial Ownership Limitation as defined in the Debenture.

 

Conversion Calculations

Effective Date of Conversion:

Principal Amount to be Converted:

Number of Common Shares to be Issued:

 

 

[HOLDER]

 

     By

 

 

Name:

 

 

Title:

 

 

Address:

 

 



 

 

14

--------------------------------------------------------------------------------

 